DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed August 17, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 112 – Indefiniteness (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the present instance, claim 6 recites the broad recitation a soluble calcium salt, suitably a calcium salt having a solubility of 5 g of salt per 100 ml of liquid medium or higher, and the claim also recites preferably 10 g of salt per 100 ml of liquid medium or higher, yet more preferably 50 g of salt per 100 ml of liquid medium or higher, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 8 recites the broad recitation a soluble phosphate salt, suitably a phosphate salt having a solubility of 5 g of salt per 100 ml of liquid medium or higher, and the claim also recites preferably 10 g of salt per 100 ml of liquid medium or higher, yet more preferably 50 g of salt per 100 ml of liquid medium or higher, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 9 recites the broad recitation sodium phosphate, and the claim also recites suitably disodium hydrogen phosphate and/or trisodium phosphate, which is the narrower statement of the range/limitation. The claim(s) are 

Claim Rejections - 35 USC § 102 – Anticipation (New Rejection)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 14-15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaffar et al. (US 4,183,915).
Gaffar et al. disclose an aqueous solution useful for remineralizing subsurface carious lesions of dental enamel which solution contains sources of calcium ions and phosphate ions as well as fluoride ions and further includes as an agent to stabilize the solution against precipitation, an antinucleating agent such as ethylenediamine tetramethylenephosphonic acid or water soluble salt thereof, the pH of the solution being about 5-9, preferably close to physiological conditions, such as about 6.8-7.5 (Abstract). The stable remineralizing solution is prepared by adding the calcium ion and phosphate ion sources to water and lowering the pH to keep the solution clear. The ion sources may be a single material, such as tricalcium phosphate or may be a plurality of materials, such as calcium chloride and sodium dihydrogen orthophosphate. The ratio of calcium ion to phosphate ion may be from about 0.01 to about 100:1, but is desirably 
Gaffar et al. anticipate the instant claims. 

Claim Rejections - 35 USC § 103 – Obviousness (New Rejections)
s 1, 4-12, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaffar et al. (US 4,183,915) in view of Reynolds (WO 98/40406).
Gaffar et al. is discussed above and differ from the instant claims insofar as they do not disclose that the stabilizer is a phosphopeptide. 
Reynolds discloses calcium phosphopeptide complexes. The complexes comprise phosphopeptides stabilized amorphous calcium fluoride phosphates (ACFP) (Abstract). The stabilized ACFP is made by mixing casein with calcium chloride, disodium phosphate and sodium fluoride (page 13). These meet the salts and the solubilities of the instant claims.  The composition may be formulated into oral care compositions and include liquids (page 11, line 1).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the Application was filed to have used a phosphopeptide as a stabilizer in the compositions of Gaffar et al. because they are suitable stabilizers and increase the anticariogenic activity of the composition.  

Conclusion
Claims 1, 4-12, 14-15 and 18-19 are rejected.
Claims 20-22 are withdrawn.
No claims allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEZAH ROBERTS/Primary Examiner, Art Unit 1612